Citation Nr: 0822790	
Decision Date: 07/08/08    Archive Date: 07/17/08	

DOCKET NO.  06-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the veteran's appeal of a December 2003 decision 
denying service connection for Type II diabetes mellitus was 
timely filed.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Type II diabetes mellitus, claimed as the residual of 
exposure to Agent Orange.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the residual of exposure to 
Agent Orange.  

4.  Entitlement to service connection for skin cancer of the 
right hand, claimed as the residual of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training with the United 
States Army National Guard from May to November 1964, as well 
as service with the United States Navy from August 1965 to 
July 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005, January 2006, August 2006, and 
January 2007 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In a rating decision of December 2003, the RO denied 
entitlement to service connection for Type II diabetes 
mellitus.  The veteran subsequently voiced his disagreement 
with that decision, but failed to timely perfect his appeal.  
Accordingly, the December 2003 decision denying entitlement 
to service connection for Type II diabetes mellitus has 
become final.  Since the time of that decision, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence neither new nor material, 
and the current appeal ensued.  



FINDINGS OF FACT

1.  In a rating decision of December 2003, from which an 
appeal was taken, but not perfected, the RO denied 
entitlement to service connection for Type II diabetes 
mellitus.  

2.  The veteran's subsequent "Notice of Disagreement" with 
the December 2003 decision denying entitlement to service 
connection for Type II diabetes mellitus was received no 
earlier than August 2005.  

3.  Evidence submitted since the time of the December 2003 
decision denying entitlement to service connection for Type 
II diabetes mellitus does not relate to an unestablished 
fact, and is of insufficient significance to raise a 
reasonable possibility of substantiating the veteran's 
current claim for service connection.  

4.  Chronic obstructive pulmonary disease is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's periods of active military service, including 
exposure to Agent Orange.  

5.  Skin cancer, specifically, squamous cell carcinoma of the 
right hand, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's periods of active 
military service, including exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The veteran's appeal of a December 2003 decision denying 
entitlement to service connection for Type II diabetes 
mellitus was not timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2007).  

2.  The decision of the RO in December 2003 denying the 
veteran's claim for service connection for Type II diabetes 
mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

3.  Evidence received since the time of the RO's 
December 2003 decision denying entitlement to service 
connection for Type II diabetes mellitus is new, but not 
material, and insufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

4.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

5.  Skin cancer, and, specifically, squamous cell carcinoma 
of the right hand, was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered at the time of a hearing before the 
undersigned Veterans Law Judge in April 2008, as well as 
service medical records, VA and private treatment records and 
examination reports, and testimony by the veteran's spouse.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran in this case argues that his appeal of a 
December 2003 decision denying service connection for Type II 
diabetes mellitus was, in fact, timely filed.  In that 
regard, pursuant to applicable law and regulation, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case, and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  

Where a Supplemental Statement of the Case is furnished, a 
period of 60 days from the date of mailing of the 
Supplemental Statement of the Case will be allowed for 
response.  The date of mailing of the Supplemental Statement 
of the Case will be presumed to be the same as the date of 
the Supplemental Statement of the Case for purposes of 
determining whether a response has been timely filed.  
Provided a Substantive Appeal has been timely filed in 
accordance with paragraph (b) of this section, the response 
to a Supplemental Statement of the Case is optional, and is 
not required for the perfection of an appeal, unless the 
Supplemental Statement of the Case covers issues that were 
not included in the original Statement of the Case.  If a 
Supplemental Statement of the Case covers issues that were 
not included in the original Statement of the Case, a 
Substantive Appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2007).  

In the present case, in a rating decision of December 17, 
2003, the RO denied entitlement to service connection for 
Type II diabetes mellitus.  The veteran was notified of that 
denial of benefits in correspondence of December 29, 2003, 
and subsequently filed a Notice of Disagreement in 
February 2004.  In May 2004, a Statement of the Case was 
issued on the issue of entitlement to service connection for 
Type II diabetes mellitus.  However, the veteran failed to 
perfect his appeal as to that issue with the filing of a VA 
Form 1-9 (i.e., a Substantive Appeal).  

Somewhat later, there was received what was described as a 
"Notice of Disagreement" with the December 2003 decision 
denying entitlement to service connection for Type II 
diabetes mellitus.  However, that "Notice of Disagreement" 
was not received until August 2005, almost two years 
following the December 2003 rating decision denying 
entitlement to service connection for Type II diabetes 
mellitus, and well after the termination of the requisite 
period for the timely filing of a Notice of 
Disagreement/Substantive Appeal.  Under the circumstances, 
the Board is compelled to conclude that the veteran's appeal 
of a December 2003 decision denying service connection for 
Type II diabetes mellitus was not, in fact, timely filed.  

The Board also observes that the May 2004 Statement of the 
Case (SOC) was mailed to the veteran's address of record.  
There is no indication that the document was returned as 
undeliverable.  Although the veteran testified that the 
process was confusing to him, the cover letter that was 
furnished with the SOC was very clear as to "What You Need 
to Do" to file an appeal.  The time line was also clearly 
provided.  Unfortunately, the veteran did not respond until 
well past the deadline.  For these reasons, the Board cannot 
find that the appeal was timely.       

Turning to the issues of service connection for Type II 
diabetes mellitus, chronic obstructive pulmonary disease, and 
skin cancer, including squamous cell carcinoma of the right 
hand, the Board notes that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  Moreover, where a 
veteran served for ninety (90) days or more during a period 
of war, or during peacetime service after December 31, 1947, 
and diabetes mellitus or a malignancy, which is to say, skin 
cancer, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(which is to say, cancers of the lung, bronchus, larynx, or 
trachea), and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2007).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2007).  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involve duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2007).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2007).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As regards the veteran's claim for service connection for 
Type II diabetes mellitus, the Board notes that, in Boggs v. 
Peake, No. 07-7137 (Fed. Cir. Mar. 26, 2008), the United 
States Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for purposes of § 7104(b), claims which were based upon 
distinctly and properly diagnosed diseases or injuries must 
be considered separate and distinct claims.  This is to say 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior December 2003 
rating decision, the RO denied entitlement to service 
connection for Type II diabetes mellitus.  Moreover, the 
veteran's current claim and accompanying evidence reflects 
that very same disability.  Under the circumstances, the 
Board is of the opinion that the veteran's current claim is, 
in fact, based on the very same diagnosis as his previous 
claim, and, accordingly, must be considered on a "new and 
material" basis.  See Boggs v. Peake, supra.  

In that regard, at the time of the prior December 2003 rating 
decision, there were on file the veteran's service medical 
records, as well as a VA record of hospitalization, and 
various correspondence from the National Personnel Records 
Center.  Significantly, the veteran's service medical records 
were entirely negative for evidence of diabetes mellitus.  
Moreover, in correspondence of September 2003, the National 
Personnel Records Center indicated that the veteran's service 
personnel records were not available, and that there was no 
record of the veteran having served "on the ground" in the 
Republic of Vietnam, or being exposed to herbicides, 
including Agent Orange.  The RO noted that being "offshore" 
in a ship (as the veteran contended) did not "qualify" for 
service connection for any Agent Orange related disability 
unless the veteran's duties required him to disembark the 
ship and go ashore in Vietnam.  Inasmuch as the National 
Personnel Records Center had been unable to verify that the 
veteran was in Vietnam, or that he had occupational exposure 
to Agent Orange, and given that his service medical records 
showed no evidence of any "in country" service, the RO denied 
entitlement to service connection for Type II diabetes 
mellitus.  That decision was adequately supported by and 
consistent with the evidence then of record, and is now 
final.  

Evidence submitted since the time of the RO's December 2003 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not 
"material."  More specifically, while based on such evidence, 
the veteran has apparently suffered from Type II diabetes 
mellitus since 1996, there continues to be no evidence that 
his diabetes mellitus is in any way the result of his period 
or periods of active military service.  Despite repeated 
attempts at verification on the part of the RO, there 
currently exists no evidence that the veteran ever served on 
board ship off the coast of the Republic of Vietnam, or that 
he was ever, in fact, exposed to Agent Orange.  At his 
hearing, the veteran stated that he could not recall where he 
went on the various ships in service.  Pertinent evidence of 
record shows only continuing treatment for the veteran's Type 
II diabetes mellitus, with no demonstrated relationship 
between that pathology and any incident or incidents of the 
veteran's active service.  Under the circumstances, the Board 
is of the opinion that evidence submitted since the time of 
the RO's December 2003 decision does not constitute new and 
material evidence sufficient to reopen the veteran's 
previously-denied claim.  This is to say that, by itself, or 
when considered with previous evidence of record, the newly-
received evidence does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.  Accordingly, 
the veteran's appeal as to the reopening of the issue of 
service connection for Type II diabetes mellitus must be 
denied.  

Turning to the issues of service connection for chronic 
obstructive pulmonary disease and skin cancer, including 
squamous cell carcinoma of the right hand, the Board notes 
that service medical records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of either of those disabilities.  As of the time of a service 
separation examination in July 1966, the veteran's lungs and 
chest, as well as his skin, were entirely within normal 
limits, and no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of chronic 
obstructive pulmonary disease is revealed by VA treatment 
records dated in October 2002, while squamous cell carcinoma 
of the skin of the right hand was first shown no earlier than 
October 2004, 36 and 38 years, respectively, following the 
veteran's final discharge from active military service.  

The veteran argues that his chronic obstructive pulmonary 
disease and past squamous cell carcinoma of the skin of the 
right hand are the result of exposure to Agent Orange while 
serving on board ship off the coast of the Republic of 
Vietnam.  However, and as noted above, there is no indication 
that, based on the evidence of record, the veteran did, in 
fact, experience such exposure.  Moreover, even were the 
Board to assume, without conceding, that the veteran was 
exposed to Agent Orange while on board ship, service 
connection is still not warranted.  More specifically, 
neither chronic obstructive pulmonary disease nor squamous 
cell carcinoma of the skin is listed as presumptive diseases 
for Agent Orange purposes.  The Secretary of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); See also Notice, 61 Fed. Reg. 41,442-49 
(1996).  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's chronic obstructive 
pulmonary disease or squamous cell carcinoma, both of which 
were first persuasively documented many years following 
service separation, with any incident or incidents of his 
periods of active military service, including exposure to 
Agent Orange.  The Board additionally notes that the veteran 
does not possess the medical knowledge required to 
etiologically relate any current disorder to service, or any 
event of service, including exposure to Agent Orange. See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent and probative evidence (medical) that 
links the post-service disorders to service, the veteran's 
claims for service connection for chronic obstructive 
pulmonary disease and skin cancer, including squamous cell 
carcinoma of the right hand, must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence he is 
expected to provide; and (4) request that the veteran provide 
any evidence in his possession which pertains to his claims.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in November 2005, as well as other 
letters dated in March and July 2006, and in June and 
November 2007.  In those letters, VA informed the veteran 
that, in order to reopen his claim (for service connection 
for Type II diabetes mellitus), new and material evidence was 
needed.  VA also told the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and/or medical 
opinions.  In new and material evidence claims, the VCAA 
notice must include the evidence and information that is 
necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To the extent there existed any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports. As held above, the competent 
and probative evidence does not suggest that the claimed 
disabilities are linked to service. Therefore, VA has no duty 
to obtain further medical examination or opinion.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  See also 38 C.F.R. §§ 
3.156(a) (clarifying the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied 
claim).  



	(CONTINUED ON NEXT PAGE)





ORDER

The veteran's appeal of a December 2003 decision denying 
service connection for Type II diabetes mellitus was not 
timely filed, and, accordingly, the claim is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for Type II diabetes mellitus is denied.  

Service connection for chronic obstructive pulmonary disease 
is denied.  

Service connection for skin cancer (to include squamous cell 
carcinoma) of the right hand is denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


